In The

                                  Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-20-00235-CV
                                __________________

       AMERICAN CAPITAL FUNDING CORPORATION, Appellant

                                           V.

                         HOTEL APART, L.L.C., Appellee

__________________________________________________________________

                On Appeal from the 58th District Court
                       Jefferson County, Texas
                      Trial Cause No. A-193,565
__________________________________________________________________

                                        ORDER

      Appellant, American Capital Funding Corporation, and Appellee, Hotel

Apart, L.L.C., jointly filed an agreed motion to abate the appeal and remand the case

to the trial court to provide the trial court with an opportunity to sever the Order

Regarding Disbursement of Registry Funds from the remainder of Trial Cause

Number A-193,565.

      The Agreed Joint Motion to Abate is granted. We abate the appeal and remand

the case to the trial court for consideration of the parties’ request for a severance. All

                                            1
appellate timetables are suspended while the case is before the trial court. Any

motions and responses filed by either party and any orders signed by the trial court

while the case is before the trial court shall be included in a supplemental clerk’s

record. The supplemental clerk’s record and a supplemental reporter’s record

containing a transcription of any hearings conducted while the case is before the trial

court, shall be filed with the Court of Appeals on or before August 2, 2021.

      The appeal shall be reinstated without further order of this Court when the

supplemental record is filed with the appellate court. The supplemental brief of the

appellant shall be due thirty days after the supplemental record is filed. The

supplemental brief of the appellee shall be due thirty days after the appellant files its

supplemental brief.

      ORDER ENTERED July 1, 2021.

                                                             PER CURIAM



Before Kreger, Horton and Johnson, JJ.




                                           2